Case 1:19-cv-01224-CMH-IDD Document 138 Filed 01/25/21 Page 1 of 2 PageID# 2472




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

  JAMES GHAISAR, et al.,

                  Plaintiffs,                       Civil Action No. 1:19-cv-1224 (CMH/IDD)

  v.

  UNITED STATES OF AMERICA,

                  Defendant.


                MOTION FOR LEAVE TO WITHDRAW APPEARANCE OF
                        ROY L. AUSTIN, JR. AS COUNSEL

        Pursuant to Local Rule 83.1(G), Roy L. Austin, Jr. respectfully requests leave to

 withdraw his appearance as counsel for Plaintiffs in this matter. As of January 19, 2021, Mr.

 Austin is no longer associated with the law firm of Harris, Wiltshire & Grannis LLP. Thomas

 Connolly and Deepika Ravi of Harris, Wiltshire & Grannis LLP and William Coffield of

 Berliner Corcoran and Rowe LLP have entered their appearances on behalf of Plaintiffs and will

 continue their representation. The withdrawal will therefore cause no delay of this matter, nor

 will it prejudice any party.

        WHEREFORE, Roy L. Austin, Jr. respectfully requests that the Court enter an order

 removing him as counsel for Plaintiffs in this case.

 Dated: January 25, 2021                                 /s/ Thomas Connolly
                                                        Thomas G. Connolly (VA Bar No. 29164)
                                                        Roy L. Austin, Jr. (pro hac vice)
                                                        Harris, Wiltshire & Grannis LLP
                                                        1919 M Street NW, 8th Floor
                                                        Washington, D.C. 20036
                                                        Telephone: 202-730-1300
                                                        tconnolly@hwglaw.com

                                                        Counsel for Plaintiffs
Case 1:19-cv-01224-CMH-IDD Document 138 Filed 01/25/21 Page 2 of 2 PageID# 2473




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of January 2021, the foregoing document was filed

 via the CMF/ ECF system, which will send out a notification of filing thereof to all counsel of

 record in this matter.


                                                       /s/ Thomas Connolly
                                                      Thomas G. Connolly (VA Bar No. 29164)
                                                      Roy L. Austin, Jr. (pro hac vice)
                                                      Harris, Wiltshire & Grannis LLP
                                                      1919 M Street NW, 8th Floor
                                                      Washington, D.C. 20036
                                                      Telephone: 202-730-1300
                                                      tconnolly@hwglaw.com

                                                      Counsel for Plaintiffs
